 In the Matter of HARRISBAKING COMPANY,' EMPLOYERandBAKERYAND CONFECTIONERYWORKERS INTERNATIONALUNION,AFL,PETITIONERCase No. 1-RC-390.-Decided August 26,1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearingofficer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERHarris Baking Company, a Maine corporation, is engaged in themanufacture and sale of bakery products. It operates two bakeriesand one retail store in Waterville, Maine.During 1947, the Em-ployer purchased raw materials valued at approximately $796,000, ofwhich approximately 50 percent represented shipments from sourcesoutside the State of Maine.During the same year, the Employersold finished products valued at approximately $1,237,000, all of whichwas sold to customers within the State.The Employer asserts that its operations do not affect commercewithin the meaning of the Act.While we do not agree with theEmployer's contention, we do not believe that it would effectuate the'The name of the Employer appears as amended at the hearing.*Chairman Herzog and Members Murdock and Gray.79 N. L.R. B, No. 14.77 :78DECISIONS OF NATIONAL LABOR RELATIONS BOARD -policies of the Act to assert jurisdiction in this case.Accordingly, weshall dismiss the petition 2ORDERIT IS HEREBY ORDEREDthat the petition for investigation and certifica-'tionr of representatives of employees of Harris Baking Company,Waterville, Maine, filed herein by Bakery and Confectionery WorkersInternational Union, AFL, be, and it hereby is, dismissed:2Matterof Sta-Kieen Bakery,Inc.,78N. L. R. B. 798.